 
 
Exhibit 10.6




JEFFERSON BANCORP, INC.
FORM 2010 STOCK OPTION AGREEMENT
EMPLOYEES and DIRECTORS
 


 
This Stock Option Agreement (“Agreement”) is made and entered into as of the
Date of Grant indicated below by and between Jefferson Bancorp, Inc., a Delaware
corporation (the “Company”), and the person named below (“Optionee”).
 
WHEREAS, Optionee is a fulltime employee of the Company or any of its
Subsidiaries or a non-employee director of the Company or any of its
Subsidiaries; and
 
WHEREAS, pursuant to the Company’s 2010 Stock Option Plan (the “Plan”), the
Committee of the Board of Directors of the Company administering the Plan (the
“Committee”) has approved the grant to Optionee of an option to purchase shares
of the Company’s common stock, (the “Common Stock”), on the terms and conditions
set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the covenants set
forth herein, the parties hereto hereby agree as follows:
 
1. Grant Of Option; Certain Terms and Conditions.  The Company hereby grants to
Optionee, and Optionee hereby accepts, as of the Date of Grant, an option to
purchase the number of shares of Common Stock indicated below (the “Option
Shares”) at the Exercise Price per share indicated below, which option shall
expire at 5:00 p.m. on the Expiration Date indicated below or as earlier
provided in this Agreement and shall be subject to all of the terms and
conditions set forth in this Agreement (the “Option”).  On each anniversary of
the Date of Grant, the option shall become exercisable to purchase, and shall
vest with respect to, the number of the Option Shares (rounded to the nearest
whole share) equal to the total number of Option Shares multiplied by the Annual
Vesting Rate indicated below.
 
Optionee:
                                                                                
Date of Grant:
                                              
Number of shares purchasable (“Option Shares”):
                                              
Exercise Price per share:
                                              
Expiration Date:
                                              
Annual Vesting Rate:
                                              
Type of Option (Incentive or Non-Qualified)
                                              

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2. Acceleration and Termination of Option
 
(a) Termination of Employment.
 
(i) Retirement.  If Optionee’s service as an Employee (“Employment”) of Company
or any of its Subsidiaries is terminated by reason of Optionee’s retirement with
the approval of the Committee or in accordance with the Company’s or
Subsidiary’s then current retirement policy (“Retirement”), then Optionee’s
Option may thereafter be exercised, to the extent it was exercisable on the date
of such retirement, until the earlier of 90 days from the date of such
termination of Employment and the Expiration Date (the “Option Termination
Date”).
 
(ii) Death.  If Optionee’s Employment by (or other business relationship with)
the Company or any of its Subsidiaries is terminated by reason of the death of
Optionee, any Option held by such Optionee may thereafter be exercised, to the
extent it was exercisable by the Optionee on the date of the Optionee’s death,
by the legal representative of the Optionee’s estate or by any other person who
acquires the right to exercise the Option by reason of such death under the
Optionee’s will or the laws of intestate succession, until the earlier of 12
months from the date of death and the Expiration Date (the “Option Termination
Date”).
 
(iii) Disability.  If Optionee’s Employment by (or other business relationship
with) the Company or any of its Subsidiaries is terminated by reason of
Optionee’s total and permanent disability within the meaning of Section 22(e)(3)
of the Code (“Disability”), any Option held by such Optionee may thereafter be
exercised, to the extent it was exercisable on the date of such termination,
until the earlier of 12 months from the date of such termination of Employment
(or other business relationship) or the Expiration Date (the “Option Termination
Date”).  The Committee shall have sole authority and discretion to determine
whether an Optionee’s Employment (or other business relationship) has been
terminated by reason of Disability.
 
(iv) Termination for Cause.  If Optionee’s Employment by (or other business
relationship with) the Company or any of its Subsidiaries is terminated for
Cause, as hereinafter defined, any Option held by such Optionee, including any
Option that is exercisable at the time of such termination, shall immediately
terminate and be of no further force and effect.  “Cause” shall mean the
occurrence of one or more of the following: (i) Optionee is convicted of, pleads
guilty to, or confesses to any felony or any act of fraud, misappropriation or
embezzlement, (ii) Optionee engages in a fraudulent act to the damage or
prejudice of the Company or any of its Subsidiaries or in conduct or activities
damaging to the property, business or reputation of the Company or any of its
Subsidiaries, all as determined by the Board in good faith in its sole
discretion, (iii) any material act or omission by Optionee involving malfeasance
or negligence in the performance of Optionee’s duties to the Company or any of
its Subsidiaries to the material detriment of the Company or any of its
Subsidiaries, as determined by the Board in good faith in its sole discretion,
which has not been corrected by such person to the satisfaction of the Board
within 30 days after written notice from the Company of any such act or
omission, (iv) failure by Optionee to comply in any material respect with the
terms of his employment agreement, if any, or any written policies or directives
of the Board as determined by the Board in good faith in its sole discretion,
which has not been corrected by such person to the satisfaction of the Board
within 30 days after written notice from the Company of such failure, or (v)
material breach by Optionee of any other agreement with the Company or any
Subsidiary, as determined by the Board in good faith in its sole discretion;
provided, however, that before making a determination pursuant to items (ii)
through (v), the Board shall first give the Optionee 10 days’ prior written
notice specifying the Cause proposed to be claimed and an opportunity for the
Optionee to be heard at a meeting of the Board.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(v) Other Termination.  If Optionee’s Employment by (or other business
relationship with) Company or any of its Subsidiaries is terminated for any
reason other than Retirement, death, Disability or Cause, then any Option held
by Optionee may thereafter be exercised, to the extent it was exercisable on the
date of such termination, until the earlier of ninety (90) days from the date of
termination of Employment (or other business relationship) and the Expiration
Date (the “Option Termination Date”).
 
(vi) Transfer, Leave of Absence.  For purposes of the Plan, the following events
shall not be deemed a termination of Employment:
 
(A) a transfer to the Employment of the Company from any of its Subsidiaries or
from the Company to any of its Subsidiaries, or from one Subsidiary to another;
or
 
(B) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Committee otherwise so provides
in writing.
 
(b) Death Following Termination of Employment.  Notwithstanding anything to the
contrary contained in this Agreement, if Optionee shall die at any time after
the termination of his or her Employment and prior to the Option Termination
Date of the Option, then the remaining vested portion, if any, of the Option, as
of the date of termination of Employment shall terminate on the earlier of the
Expiration Date or the first anniversary of the date of such death.
 
(c) Other Events Causing Acceleration of Option.  The Committee, in its sole
discretion, may at any time accelerate the exercisability of all or any portion
of any Option for any reason.
 
(d) Rights of Stockholder.  Optionee shall have the rights of a stockholder only
as to shares acquired upon the exercise of an Option and not as to unexercised
Options. Shares of Common Stock issued upon exercise of an Option shall be free
of all restrictions under the Plan, except as otherwise provided in the Plan or
applicable law and regulation.
 
(e) Mergers, etc.  Not less than fifteen (15) days prior to (i) the dissolution
or liquidation of the Company, (ii) a reorganization, merger, or consolidation
of the Company with one or more corporations as a result of which the Company
will not be the surviving or resulting corporation, or a sale of all or
substantially all the assets of the Company to another person, or (iii) a
reverse merger in which the Company is the surviving corporation but (a) the
shares of the Company’s stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property or (b) the voting
securities of the Company outstanding immediately prior to such event represent
less than fifty percent (50%) of the total voting power represented by voting
securities of the company surviving such event (a “Terminating Event”) (other
than a formation of a holding company, merger or consolidation with a
wholly-owned Subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is no substantial change in
the direct or indirect stockholders of the Company or their relative stock
holdings and the Options granted under this Plan are assumed, converted or
replaced by the successor corporation (or a parent or subsidiary thereof), which
assumption will be binding on all Optionees), the Committee shall notify each
Optionee of the pendency of the Terminating Event.  Upon delivery of said
notice, any Option granted prior to the Terminating Event shall be,
notwithstanding the provisions of Section 2 of the Plan, exercisable in full and
not only as to those Option Shares with respect to which installments, if any,
have then accrued, subject, however, to earlier expiration or termination as
provided elsewhere in the Plan or this Agreement.  Upon the consummation of the
Terminating Event, the Plan, this Agreement and any Option or portion thereof
not exercised shall terminate unless provision is made in connection with the
Terminating Event for assumption of the Plan and/or the Options theretofore
granted, or substitution for such Options of new Options covering stock of a
successor employer corporation, or a parent or Subsidiary corporation thereof,
solely at the option of such successor corporation or parent or Subsidiary
corporation, with appropriate adjustments as to number and kind of shares and
prices.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3. Adjustments.  In the event that the outstanding securities of the class then
subject to the Option are increased, decreased or exchanged for or converted
into cash, property or a different number or kind of securities, or cash,
property or securities are distributed in respect of such outstanding
securities, in either case as a result of a reorganization, merger,
consolidation, recapitalization, reclassification, separation, any partial or
complete liquidation, dividend (other than a regular cash dividend) or other
distribution, stock split, reverse stock split or the like, or in the event that
substantially all of the property and assets of the Company are sold, then,
unless the terms of such transactions shall provide otherwise or such event
shall cause the Option to terminate pursuant to Section 2(e) hereof, the
Committee shall make appropriate and proportionate adjustments in the number and
type of shares or other securities or cash or other property that may thereafter
be acquired upon the exercise of the Option and the Exercise Price per share
specified herein; provided, however, that any such adjustments in the Option
shall be made without changing the aggregate Exercise Price of the then
unexercised portion of the Option.  No fractional shares of Common Stock shall
be issued under the Plan and this Agreement resulting from any such adjustment,
but the Board in its discretion may make a cash payment in lieu of fractional
shares.
 
4. Exercise.  The Option shall be exercisable during Optionee’s lifetime only by
Optionee or by his or her guardian or legal representative, and after Optionee’s
death only by the person or entity entitled to do so under Optionee’s last will
and testament or applicable intestate law.  Options may be exercised in whole or
in part, by giving written notice of exercise to the Company specifying the
number of shares to be purchased.  Payment of the purchase price shall be made
in full concurrently with such exercise by (i) cash or certified check payable
to the Company, (ii) if the Company is not then prohibited from purchasing or
acquiring shares of Common Stock, with shares of Common Stock that have been
held by the Optionee for the requisite period necessary to avoid a charge to the
Company’s earnings for financial reporting purposes, delivered in lieu of cash
and valued at their Fair Market Value on the date of exercise; (c) through a
“same day sale” commitment from the Optionee and a broker-dealer that is a
member of the National Association of Securities Dealers, Inc. (the “NASD
Dealer”) whereby the Optionee irrevocably elects to exercise the Option and to
sell a portion of the shares so purchased to pay for the exercise price, and
whereby the NASD Dealer irrevocably commits upon receipt of such shares to
forward the exercise price directly to the Company or (d) any combination of the
foregoing.  The delivery of certificates representing the shares of Common Stock
to be purchased pursuant to the exercise of an Option will be contingent upon
receipt from the Optionee (or a purchaser acting in his stead in accordance with
the provisions of the Option) by the Company of the full purchase price for such
shares and the fulfillment of any other requirements contained in the Option or
applicable provisions of laws.
 
5. Annual Limit on Incentive Stock Options.  Section 422 of the Code requires
for “incentive stock option” treatment that the aggregate fair market value, as
defined hereinafter, of the shares of Common Stock with respect to which
Incentive Stock Options granted under this Plan and any other plan of the
Company or any of its Subsidiaries become exercisable for the first time by a
Optionee during any calendar year shall not exceed $100,000.  To the extent that
any Option exceeds this limit, it shall constitute a Non-Qualified Stock
Option.  In the event the $100,000 limit is exceeded, the Optionee may designate
in writing to the Committee whether Optionee is exercising the Incentive Stock
Option portion or the Non-Qualified Stock Option portion.  In the absence of
such written designation, the Incentive Stock Option portion shall be deemed
exercised first to the extent thereof.  “Fair Market Value” shall mean the
market price of the Common Stock on the applicable date, determined by the
Committee in good faith using any reasonable method.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
6. Payment of Withholding Taxes.  As a condition to the exercise of an Option,
Optionee shall, no later than the date as of which the value of an Option or of
any Common Stock or other amounts received thereunder first becomes includable
in the gross income of the Optionee for federal income tax purposes, pay to the
Company, or make such arrangements as the Committee may require for the
satisfaction of any federal, state, local or foreign withholding taxes of any
kind required by law to be withheld.  The Committee may permit the Optionee to
satisfy all or part of his or her tax obligations related to the Option or
Option Shares by having the Company withhold a portion of any Option Shares that
otherwise would be issued to him or her.  Such shares of Common Stock or Option
Shares shall be valued at their Fair Market Value on the date when taxes
otherwise would be withheld in cash.
 
7. Tax Consequences.  Optionee shall rely solely on his or her own tax advisors
concerning the Option and its tax consequences.
 
8. Notices.  All notices and other communications required or permitted to be
given pursuant to this Agreement shall be in writing and shall be deemed given
if delivered personally or five days after mailing by certified or registered
mail, postage prepaid, return receipt requested, to the Company at 1826
Jefferson Place, N.W., Washington, D.C. 20036, Attention: Secretary, Jefferson
Bancorp, Inc., or to Optionee at the address set forth beneath his or her
signature on the signature page hereto, or at such other addresses as they may
designate by written notice in the manner aforesaid.
 
9. Notice of Disqualifying Disposition of Incentive Stock Option Shares.  To the
extent this Option is an Incentive Stock Option, if Optionee sells or otherwise
disposes of any of the Option Shares acquired pursuant to the Incentive Stock
Option on or before the later of (a) the date two (2) years after the Date of
Grant, and (b) the date one (1) year after transfer of such Shares to Optionee
upon exercise of this Option, then Optionee shall immediately notify the Company
in writing of such disposition.
 
10. Compliance with Other Laws and Regulations.  Notwithstanding anything to the
contrary in this Agreement, the grant and exercise of Options hereunder, and the
obligation of the Company to sell and deliver shares under such Options, shall
be subject to all applicable federal and state laws, rules and regulations and
to such approvals by any governmental or regulatory agency as may be required
including the rules and regulations of the Securities and Exchange Commission
and the rules of any exchange or any quotation system on which the Company’s
Common Stock may then be listed.  The Company shall not be required to issue or
deliver any certificates for shares of Common Stock prior to the completion of
any registration or qualification of such shares under any federal or state law
or issuance of any ruling or regulation of any government body which the Company
shall, in its sole discretion, determine to be necessary or advisable.
 
11. Limited Liability.  The Company and any of its Subsidiaries or affiliates
which is in existence or hereafter comes into existence shall not be liable to
an Optionee or other persons as to:
 
(a) The Non-Issuance of Shares.  The non-issuance or sale of shares as to which
the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b) Tax Consequences.  Any tax consequence expected, but not realized, by any
Optionee or other person due to the issuance, exercise, settlement, cancellation
or other transaction involving any Options granted hereunder.
 
12. Nontransferability.  No Option shall be transferable by the Optionee
otherwise than by will or by the laws of descent and distribution and all
Options shall be exercisable, during the Optionee’s lifetime, only by the
Optionee, provided, however, and to the extent permitted by applicable law and
regulation, Non-Statutory Stock Options may be transferred for no value to any
inter vivos or terminating trust, which shall agree in writing to be bound by
the terms of this Agreement and the Plan, established for estate planning
purposes for the sole and exclusive benefit of such owner of the Option, one (1)
or more members of such owner’s family that are related to such owner by blood
(which members shall include, without limitation, the spouse, adopted children,
and stepchildren of such owner) and/or any other lineal descendants of such
owner and in which such owner is a trustee thereof.
 
13. Plan.
 
(a) Terms and Conditions.  The Option is granted pursuant to the Plan, as in
effect on the Date of Grant, and is subject to all the terms and conditions of
the Plan, as the same may be amended from time to time; provided, however, that
no such amendment shall deprive Optionee, without his or her consent, of the
Option or of any of Optionee’s rights under this Agreement; provided, however,
that the Board may amend the Plan at any time pursuant to Section 10(a)(ii) of
the Plan, to take effect retroactively or otherwise, without the consent of the
Optionee.  The interpretation and construction by the Administrator of the Plan,
this Agreement, the Option and such rules and regulations as may be adopted by
the Administrator for the purpose of administering the Plan shall be final and
binding upon Optionee.  Until the Option shall expire, terminate or be exercised
in full, the Company shall, upon written request therefor, send a copy of the
Plan, in its then-current form, to Optionee or any other person or entity then
entitled to exercise the Option.
 
(b) Capitalized Terms.  Capitalized terms not otherwise defined herein shall
have the meaning assigned to these terms in the Plan.
 
(c) Conflict with Plan.  This Option is granted pursuant to the Plan, the
provisions of which are incorporated into this Agreement by reference, and, in
the event any conflict between this Agreement and the Plan exists, the terms of
the Plan shall govern.
 
14. Amendments and Termination.  The Board may, at any time, amend or
discontinue the Plan and the Committee may, at any time, amend or cancel any
outstanding Option (or provide substitute Options at the same or reduced
exercise or purchase price or with no exercise or purchase price in a manner not
inconsistent with the terms of the Plan, but such price, if any, must satisfy
the requirements which would apply to the substitute or amended Option if it
were then initially granted under this Plan) for any lawful purpose, but no such
action shall adversely affect rights under any outstanding Option without the
holder’s consent.  Notwithstanding the immediately preceding sentence, but
subject to any stockholder approval requirements imposed by applicable law, the
Committee may amend or cancel this Agreement, to take effect retroactively or
otherwise, without the consent of the Optionee as deemed necessary or advisable
for the purpose of conforming this Agreement to, or exempting it from, Sections
162(m), 409A and/or 422 of the Code and/or any other present or future law
relating to the Plan and/or this Agreement and to the administrative regulations
and rulings promulgated thereunder.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
15. Stockholder Rights.  No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Option Shares until the
Option shall have been duly exercised to purchase such Option Shares in
accordance with the provisions of this Agreement and the Plan.  With respect to
the portion of any Option which has not been exercised and any payments in cash,
Common Stock or other consideration not received by a Optionee, a Optionee shall
have no rights greater than those of a general creditor of the Company unless
the Committee shall otherwise expressly determine in connection with any Option
or Options.  In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the Company’s obligations to deliver Common
Stock or make payments with respect to Options hereunder, provided that the
existence of such trusts or other arrangements is consistent with the foregoing
sentence.
 
16. Employment or Contract Rights.  No provision of this Agreement or of the
Option granted hereunder shall (i) confer upon Optionee any right to continue in
the employ of or contract with the Company or any of its Subsidiaries, (ii)
affect the right of the Company and any of its Subsidiaries to terminate the
Employment or contract of Optionee, with or without cause, or (iii) confer upon
Optionee any right to participate in any employee welfare or benefit plan or
other program of the Company or any of its Subsidiaries other than the
Plan.  Optionee hereby acknowledges and agrees that the Company and any of its
Subsidiaries may terminate the Employment or contract of Optionee at any time
and for any reason, or for no reason, unless Optionee and the Company or such
Subsidiary are parties to a written employment agreement that expressly provides
otherwise.
 
17. General Provisions.
 
(a) Delivery Of Stock Certificates. Delivery of stock certificates to Optionee
under this Agreement shall be deemed effected for all purposes when the Company
or a stock transfer agent of the Company shall have mailed such certificates in
the United States mail, addressed to the Optionee, at the Optionee’s last known
address on file with the Company.
 
(b) Other Compensation Arrangements.  Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
including trusts, and such arrangements may be either generally applicable or
applicable only in specific cases.
 
(c) Performance-Based Compensation.  For purposes of Section 162(m)(4)(c) of the
Code and Treasury Regulation Section 1.162-27(e)(2)(vi), the amount of
compensation a Optionee may receive under a Option is based solely on an
increase in the value of the Common Stock after the date of the grant or award
of an Option.
 
(d) Regulatory Requirement.  The bank’s primary regulator may require plan
participants to exercise or forfeit their stock rights in the event the bank
becomes critically undercapitalized as defined in 12 C.F.R. § 565.4, or receives
a capital directive under 12 C.F.R. §565.7.
 
(e) Entire Agreement.  The Plan is incorporated herein by reference.  This
Agreement and the Plan constitute the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter.
 
(f) Successors and Assigns.  The Company may assign any of its rights under this
Agreement.  This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.  Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon the Optionee and
Optionee’s heirs, executors, administrators, legal representatives, successors
and assigns.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
18. Governing Law.  This Agreement and the Option granted hereunder shall be
interpreted and construed in accordance with the laws of the State of Delaware
except to the extent such law is preempted by applicable federal law.
 
19. Acceptance.  Optionee hereby acknowledges receipt of a copy of the Plan and
this Agreement.  Optionee has read and understands the terms and provisions
thereof, and accepts this Option subject to all the terms and conditions of the
Plan and this Agreement. Optionee acknowledges that there may be adverse tax
consequences upon exercise of this Option or disposition of the Option Shares
and that the Company has advised Optionee to consult a tax advisor prior to such
exercise or disposition.
 
IN WITNESS WHEREOF, the Company and Optionee have duly executed this Agreement
as of the Date of Grant.
 

     
JEFFERSON BANCORP, INC.
         
By:                                                        
 
Name:
 
Title:
         
OPTIONEE
     
By:                                                        
 
Name:
                                                                             
Printed Name
                                                                               
Street Address
                                                                           
City, State and Zip Code
                                                                           
Social Security Number


 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------